OC\]O\

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cV-00907-EDL Document 14 Filed 04/18/19 Page 1 of 2

CLARK HILL LLP

Tirnothy M. Flaherty (SBN 99666)
TFlaherty@ClarkHill.corn

Melissa M. Palozola (SBN 278858)
MPalozola@ClarkHill.com

()ne Ernbarcadero Center, Suite 400
San Francisco, CA 941 ll
Telephone: (415) 984-8500
Facsimile: (415) 984-8599

Attorneys for Defendant,

Martha Kongsgaard individually and as Trustee of the
l\/lartha Kongsgaard GST Exernpt Trust U/T/A

Dated ()ctober Zl, 1993

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

FRANCIS WANG, individually and as Trustee Case No. 31 l9-cv-OO907 EDL
of WFT~TNG, a California Trust,
STIPULATION FOR EXTENSION OF
Plaintiff, TIME TO RESPOND TO COMPLAINT
( CIVIL LOCAL RULE 6-1(B))

v.

MARTHA KONGSGAARD, individually and
as Trustee of The Martha Kongsgaard GST
Exernpt Trust U/T/A dated ()ctober 21, 1993,

Defendant.

 

 

WHEREAS Francis Wang, individually and as Trustee of WFT-TNG, A California Trust
(“Plaintiff”) and Mai'tha Kongsgaard, individually and as Trustee of the Martha Kongsgaard
GST Exempt Trust U/T/A dated October 21,1983 (“Defendant”), through their counsel of record
file this Stipulation for Extension of Time to Respond to Complaint and in support state as
follows:

l. This action was filed on February 21, 2019, and Defendant Was served on
February 27, 2019;
2. ()n February 15, 2019, Defendant’ filed an action against Plaintiff in California

State Superior Court, County of Napa, Case Number l9CV000286, entitled

1 CASE NO..' 3:19-CV-00907 EDL

 

 

 

STIPULATION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT
ClarkHill\95723\337046\2213l7479.vl-3/15/l9

 

\!O\Ul-PLJJ\\.)

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cV-00907-EDL Document 14 Filed 04/18/19 Page 2 of 2

Martha Kongsgaard v. Francis Wang, individually and as Trustee of the WFT~

TNG Trust, et al. based on the same set of facts and real property dispute Which is

the subject of this action,

3. Plaintiff and Defendant have agreed to mediate this matter before Hon. W. Scott

Snowden (Ret.) at a date to be determined; and

4. Neither party will be prejudiced by this extension, and it Will not alter the date of

any event or deadline already fixed by court order.

WHEREFORE, Plaintiff and Defendant hereby Stipulate to extend the deadline for

Defendant to file her response to the Complaint in the instant action to April 23, 2019.

Dated:

Dated:

April 18, 2019

April 18, 2019

PHILLIPS SPALLAS & ANGSTADT LLP

By: /s/Bradlev J arneson
Bradley J arneson

Attorney for Plaintiff,
Francis Wang

CLARK HILL LLP

By: /s/Tirnothy M. Flahertv

Timothy M. Flaherty
Melissa M. Palozola

Attorneys for Defendant,

Martha Kongsgaard individually and as Trustee of the
Martha Kongsgaard GST Exempt Trust U/T/A

Dated October 21, 1993

2 CASE NO.: 3:19-CV-00907 EDL

 

 

 

ClarkHill\95723\337()46\2213 l 7479.vl-3/15/19

STIPULATION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT

 

